Citation Nr: 1639024	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left elbow condition.

2.  Entitlement to service connection for a right wrist condition.

3.  Entitlement to service connection for a left hand condition.

4.  Entitlement to service connection for a bilateral foot condition.

5.  Entitlement to service connection for bilateral pedal edema.

6.  Entitlement to service connection for residuals of a right index finger injury, other than scar.

7.  Entitlement to an initial compensable rating for a scar of the right index finger. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988, with subsequent service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his October 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  Thereafter, the RO scheduled the Veteran for a hearing to be held in May 2016.  In an April 2016 statement, the Veteran withdrew his hearing request.  Accordingly, there is no hearing request pending.  See 38 C.F.R. § 20.704 (d) (2015).

Subsequent to certification of this case to the Board, additional evidence, including VA treatment records dated through September 2016, was associated with the record.  As the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claims.  See 38 C.F.R. § 20.1304 (c) (2015).

The Veteran was previously represented by the Illinois Department of Veterans Affairs.  In January 2016, the Veteran submitted a new VA Form 21-22a appointing a private attorney as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Outstanding Records

An August 2011 VA treatment record shows that the Veteran was applying for Social Security Administration (SSA) disability benefits.  In a March 2013 letter, the Veteran reported that he applied for SSA disability benefits.  However, there is no indication in the claims file that the AOJ attempted to obtain SSA records.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

The record also reflects that there may be outstanding service treatment records.  In this regard, the Veteran has repeatedly asserted that his records from Army Reserve training at Fort McCoy, Wisconsin are incomplete.  See February 2010 Notice of Disagreement; October 2012 VA Form 9.  It is unclear from the claims file what measures were taken by the RO to obtain these potentially missing service treatment records, to include informing the Veteran that records may be missing and that he should submit any records in his possession.  On remand, an attempt should be made to obtain these potentially missing service treatment records. 

VA Examinations
 
VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding a left elbow condition, a right wrist condition, and a left hand condition, remand is required to provide the Veteran with a VA examination.  VA treatment records show diagnoses of bilateral carpal tunnel syndrome and cubital tunnel syndrome in March 2010.  Additionally, the Veteran's service treatment records note that he was treated for an abrasion of the left elbow and forearm in 1988, and a May 1989 Line of Duty report shows that he injured his right wrist and forearm while performing Active Duty for Training (ACDUTRA) in the Reserves.  Further, the Veteran has competently asserted that his conditions have persisted since service.  See, e.g., October 2012 VA Form 9.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of his asserted left elbow condition, right wrist condition, and left hand condition.

Regarding a bilateral foot condition and bilateral pedal edema, remand is required to provide the Veteran with new VA examinations.  VA treatment records show numerous complaints and diagnoses related to the feet.  See July 2011 (foot numbness); March 2015 (bilateral gout); March 2015 (osteoarthritic changes).  An August 2010 VA treatment record shows that the Veteran reported swelling in his legs "since 1985 when he was in service."  In September 2014, the Veteran's VA physician completed a Foot Conditions Disability Benefits Questionnaire and indicated that the Veteran had intermittent metatarsalgia.  Service treatment records show that the Veteran reported left toe pain in November 1985.  In November 1986, the Veteran reported that his feet hurt, and he was diagnosed with a possible cold weather injury.  A July 2011 VA treatment record shows that the Veteran reported intermittent foot numbness since 1986.  

During a December 2009 VA examination, the Veteran was diagnosed with bilateral pretibial edema.  The examiner opined that a rash noted in service was less likely than not the cause of his lower extremity edema.  However, the examiner did not discuss other service treatment records referenced above.  The Veteran was provided with a VA foot conditions examination in January 2012; however, the examiner did not reference any of the above cited evidence and only referenced an ingrown toenail from 1993.  In light of the foregoing, and the additional evidence obtained since those examinations, remand is required for new examinations in order to assess the precise nature and etiology of his asserted bilateral foot condition, to include pedal edema.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate actions to attempt to obtain potentially missing service treatment records for the period from October 1988 to October 1993 when the Veteran was in the Army Reserves, to particularly include records from Fort McCoy, Wisconsin.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's left elbow condition, right wrist condition, and left hand condition.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left elbow condition, right wrist condition, and left hand condition, to include bilateral carpal tunnel syndrome and cubital tunnel, had its onset during service or is related to any in-service disease, event, or injury, to include injuries associated with a laceration of the right index finger in June 1988, a laceration/abrasion of the left elbow and forearm in July 1988, and a right wrist and forearm injury in May 1989 while on active duty for training.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's bilateral foot condition.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed foot condition, to include osteoarthritic changes, gout, pedal edema, and metatarsalgia, had its onset during service or is related to any in-service disease, event, or injury, to include complaints of left toe pain in November 1985 and a possible cold weather injury in November 1986.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




